DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/30/2022 are acknowledged.  Claims 1 and 19 are amended; claims 2-6 are canceled; claims 1 and 7-20 are pending; claims 8-18 are withdrawn; claims 1, 7 and 19-20 have been examined on the merits.

Claim Interpretation
Independent claims 1 and 19 both recite “administering the umbilical cord blood-derived mesenchymal stem cells of step (a) or a culture thereof to the subject”.  The claims are interpreted as encompassing administering culture media conditioned by umbilical cord blood-derived mesenchymal stem cells (UCB-MSCs) which express NOD2 because “a culture thereof” appears to encompass conditioned media of UCB-MSCs expressing NOD2 which are stimulated with MDP (compositions of culture media after stem cells expressing NOD2 are cultured with an NOD2 agonist are recited at [0058], wherein the cells and debris are removed by centrifugation and filtration leaving only the supernatant [0060].  Culture medium (CM) prepared from hUCB-MSCs cultured with agonist for 24 hours is prepared (UCM) to mediate immunosuppression of mononuclear cells (MNCs) by MSCs (Example 3, [0112-126]).  Example 3 concludes that MDP-treated stem cells of the present invention and the culture thereof (i.e. culture media conditioned with hUCB-MSCs cultured with agonist) demonstrate strong immunosuppressive effects.  Examples 5-6, [0127-156] further support that MDP-pretreated UCM inhibits MNCs and comprises immunosuppressive soluble factors.)  Hence, the phrase “a culture thereof” in claims 1 and 19 is interpreted as encompassing culture media conditioned by hUCB-MSCs which express NOD2.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 recites “A method for treatment of immune diseases or inflammatory diseases of a subject, comprising steps of (a) preparing isolated umbilical cord blood-derived mesenchymal stem cells that express NOD2 and in which the expression of NOD2 is determined; and (b) administering the umbilical cord blood-derived mesenchymal stem cells of step (a) or a culture thereof to the subject, wherein the immune diseases or inflammatory diseases is atopic dermatitis.” which has number agreement issues.  Claim 1 should be amended to “A method for treatment of immune disease or inflammatory disease of a subject, comprising the steps of (a) preparing isolated umbilical cord blood-derived mesenchymal stem cells that express NOD2 and in which the expression of NOD2 is determined; and (b) administering the umbilical cord blood-derived mesenchymal stem cells of step (a) or a culture thereof to the subject, wherein the immune disease or inflammatory disease is atopic dermatitis.” or equivalent language.  Appropriate correction is required.
Claim 19 recites “A method for treatment of atopic dermatitis or ulcerative colitis in a subject, comprising steps of: (a) preparing isolated umbilical cord blood-derived mesenchymal stem cells that express NOD2 and in which the expression of NOD2 is determined; and (b) administering the umbilical cord blood-derived mesenchymal stem cells of step (a) or a culture thereof to the subject, wherein the immune diseases or inflammatory diseases is atopic dermatitis.” which has antecedent basis (see rejection under 35 U.S.C. §112(b) set forth below) and number agreement issues.  Claim 19 should be amended to “A method for treatment of atopic dermatitis the steps of: (a) preparing isolated umbilical cord blood-derived mesenchymal stem cells that express NOD2 and in which the expression of NOD2 is determined; and (b) administering the umbilical cord blood-derived mesenchymal stem cells of step (a) or a culture thereof to the subject

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 20, both claims recite the phrase "wherein the step is performed by intraabdominal, intraarterial injection, intravenous injection, direct injection into the lesion, or injection into the synovial cavity" which renders the claim indefinite because it is unclear what “performed by intraabdominal” means.  It is clear that the step being performed by intraarterial injection, intravenous injection, direct injection into the lesion, or injection into the synovial cavity comprises an injection to a certain body location, whereas “performed by intraabdominal” is unclear and indefinite.  It would appear that the limitations should be “wherein the step is performed by intraabdominal injection, intraarterial injection, intravenous injection, direct injection into the lesion, or injection into the synovial cavity”.
Additionally, claims 7 and 20, both recite the phrase "wherein the step is performed by...”; however, claim 1 and 19 both recite steps (a) and (b); hence, the limitation is indefinite.  Correction to “wherein step (b) is performed by...” in both claims 1 and 19 would obviate the issue.
Claim 19 recites the limitation "wherein the immune diseases or inflammatory diseases is atopic dermatitis" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The claim is not drawn to treatment of immune diseases or inflammatory diseases, but is drawn to a method for treatment of atopic dermatitis or ulcerative colitis; hence, the limitation does not have antecedent basis.  It is suggested that the limitation be removed.  Removal of ulcerative colitis from the preamble would make the claim drawn to a method for treatment of atopic dermatitis.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 7 and 19-20 under 35 U.S.C. § 103(a) over Machluf et al., WO 2009/007979 (Foreign Patent Document cite 4, IDS, 11/3/2016; herein “Machluf”) in view of Morecki et al., WO 2006/109300 (foreign patent document cite 2, IDS, 11/3/2016; herein “Morecki”), Girardin et al., 2003 (NPL cite 2, IDS, 11/3/2016; herein “Girardin”) and Head et al., 2003 (NPL cite U, PTO-892, 6/10/2021; herein “Head”) as set forth at pp. 2-6 of the previous Office Action is withdrawn in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al., US 2011/0028404 (cite U, attached PTO-892; herein “Park”) in view of Machluf et al., WO 2009/007979 (Foreign Patent Document cite 4, IDS, 11/3/2016; herein “Machluf”), Morecki et al., WO 2006/109300 (foreign patent document cite 2, IDS, 11/3/2016; herein “Morecki”) and Girardin et al., 2003 (NPL cite 2, IDS, 11/3/2016; herein “Girardin”).
Park teaches methods of treating skin conditions comprising administering to the patient a composition comprising culture media conditioned by culturing stem cells in a vegetable peptone containing media (Abst.) wherein the stem cells are human umbilical cord blood-derived mesenchymal stem cells (hUCB-MSCs; [0042], [0117]), wherein the skin condition can be the inflammatory disease, atopic dermatitis ([0029], [0053], [0117-8], claim 34) and wherein the administration for treating atopic dermatitis is topical administration of a composition comprising hUCB-MSC conditioned media ([0117]).  Park teaches that the composition was produced from an isolated preparation of hUCB-MSCs [0078].
Thus, Park teaches a method for the treatment of the inflammatory disease atopic dermatitis in a subject comprising the steps of (a) preparing isolated human umbilical cord blood-derived mesenchymal stem cells and (b) administering conditioned media of the human umbilical cord blood-derived mesenchymal stem cells of step (a) (i.e. a culture thereof) to the subject.
Park does not teach that the expression of NOD2 in the hUCB-MSCs is determined or that the hUCB-MSCs express NOD2; however, a person of ordinary skill in the art at the time of filing would have found it obvious to ensure that the hUCB-MSCs express NOD2 in view of the teachings of Machluf, Morecki and Girardin.
Machluf teaches that adult mesenchymal stem cells (MSCs) have an immunoregulatory influence on the immune system at least by producing a variety of growth factors, cytokines, chemokines and proteases that influence the subject’s immune system (p. 1, ¶3; p. 16, ¶4).  Machluf teaches the administration of MSCs to subjects to treat inflammatory diseases (p. 4-5, spanning ¶; p. 16, ¶1-3).  Machluf teaches that the MSCs can be derived from umbilical cord (p. 4, ¶4; p. 12, ¶1) and can be human (p. 12, ¶3; p. 16, ¶6).  Machluf teaches that the human MSCs are enhanced in their immunomodulatory function when they are exposed to an inflammatory environment (p. 16, ¶4), but doesn’t specifically teach exposing the cells to muramyl dipeptide (MDP) as the inflammatory agent; however, the skilled artisan would have found it obvious that the inflammatory environment taught by Machluf to enhance the immunomodulatory function of the MSCs can be exposure to MDP as taught by Morecki.  
Morecki teaches priming donor cells to be used for immunotherapy (p. 5, ¶4) by exposing them to immune modulator agents before administration of the donor cells wherein the immune modulator agent can be muramyl dipeptide (misspelled as muramil dipeptide, MDP) (p. 6, ¶1).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious, in view of Machluf and Morecki, to enhance the immunomodulatory function of the hUCB-MSCs taught by Park by exposing them to MDP in order to treat the inflammatory disease atopic dermatitis.
Girardin teaches that the receptor for MDP is NOD2 and that absence of functional NOD2 disrupts the cell’s ability to respond to MDP (Abst.).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the hUCB-MSCs of Park must express NOD2 to be able to have the immunomodulatory function of the cells enhanced by MDP.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Park in view of Machluf, Morecki and Girardin for treating the inflammatory disease atopic dermatitis in a subject comprising the steps of (a) preparing isolated hUCB-MSCs, treating the hUCB-MSCs with MDP, assaying the expression level of NOD2 to ensure that the cells express NOD2 and (b) administering conditioned media of the hUCB-MSCs of step (a) (i.e. a culture thereof) to the subject, because Machluf teaches treating inflammatory disorders with MSCs is enhanced by exposure to an inflammatory environment which enhances their immunomodulatory function, Morecki teaches improving cells for immunotherapy by priming with MDP and the artisan would find it obvious to confirm the expression of NOD2 in the MSCs because Girardin teaches that expression of functional NOD2 is required for responding to MDP and because applying known techniques (the method of improving cells for immunotherapy by priming with MDP as taught by Machluf and Morecki and the method of confirming expression of the receptor for MDP, NOD2, in the cells as taught by Girardin) to a known method ready for improvement (the method of Park) to yield predictable results (the improvement of the MSCs for immunotherapy) is prima facie obvious; therefore, claims 1 and 19 are prima facie obvious.

Claims 1, 7 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Machluf, Morecki, Girardin and Kim et al., US 2012/0156137 (cite B, attached PTO-892; herein “Kim”).
The discussion of Park, Machluf, Morecki and Girardin regarding claims 1 and 19 set forth in the rejection above is incorporated herein.
Park does not disclose that their method of treating atopic dermatitis comprises intraabdominal, intraarterial injection, intravenous injection, direct injection into the lesion, or injection into the synovial cavity.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Park in view of Machluf, Morecki and Girardin for treating the inflammatory disease atopic dermatitis in a subject comprising the steps of (a) preparing isolated hUCB-MSCs, treating the hUCB-MSCs with MDP, assaying the expression level of NOD2 to ensure that the cells express NOD2 and (b) administering conditioned media of the hUCB-MSCs of step (a) (i.e. a culture thereof) to the subject wherein the administration is by injection in view of the disclosures of Machluf and Kim.
Machluf, as described above, teaches the administration of human umbilical cord mesenchymal stem cells to subjects to treat inflammatory diseases.  Machluf teaches that the administration of the therapeutic cell compositions can be systemic (e.g. intravenous injection) or can be direct injection locally into a tissue region of the patient (p. 21, ¶7).
Kim teaches treatment of atopic dermatitis by administration of pharmaceutical compositions comprising glucosamine (Abst.) wherein the administration can be subcutaneous injection (e.g. local injection), intravenous injection or intramuscular injection [0033].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Park in view of Machluf, Morecki and Girardin wherein the composition taught by Park is administered by intravenous injection or direct injection into the lesion because Machluf teaches intravenous or local injection of therapeutic umbilical cord MSC compositions for treating inflammatory conditions and Kim teaches treating atopic dermatitis by the intravenous or local injection of therapeutic compositions; therefore, claims 7 and 20 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 5-6 regarding the rejection of claims 1, 7 and 19-20 under 35 U.S.C. § 103 over Machluf in view of Morecki and Girardin are moot as the rejection has been withdrawn.  The rejections set forth above address all the limitations of all the claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651